Citation Nr: 0524071	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-34 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran, who had active service from September 
1970 to March 1972, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Most recently, in an unappealed rating decision dated in 
August 1977, the RO confirmed the previous denial of service 
connection for a back disorder.

3.  The evidence received since the August 1977 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder.


CONCLUSIONS OF LAW

1.  The August 1977 rating decision, which confirmed the 
previous denial of service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.  The evidence received subsequent to the August 1997 
rating decision is not new and material, and the claim for 
service connection for a back disorder is not reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
February 2004 rating decision as well as the July 2004 
Statement of the Case issued in connection with this claim 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, a letter was sent to the veteran in 
September 2003 that specifically informed him of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) the September 2003 letter has 
essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records.  Lay statements and medical literature were also 
submitted in support of the veteran's claim.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim.  However, the 
duty to provide a medical examination and/or obtain a medical 
opinion in a claim for disability compensation benefits does 
not apply in cases involving an attempt to reopen a finally 
adjudicated claim unless new and material evidence is 
presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii) 
(2004).  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  Simply put, the 
Board finds that disposition of the appellant's claim is 
appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The veteran's claim for service connection for a back 
disorder was previously considered and denied by the RO in 
rating decisions dated in July and August 1977.  The veteran 
was informed of the decisions and of his appellate rights.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2003, the veteran essentially requested that his 
claim for service connection for a back disorder be reopened.  
The RO denied reopening the claim on the basis that new and 
material evidence had not been submitted.  A claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to a claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured after the last disallowance is 
"new and material."  The Board recognizes that there has 
been a regulatory change in the definition of new and 
material evidence that is applicable to all claims filed on 
or after August 29, 2001, such as the instant case.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).   Under the version of 38 C.F.R. § 3.156(a) 
applicable in this case, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

In the rating decision dated in August 1977 that confirmed 
the previous denial of service connection for a back 
disorder, the RO noted that the veteran had received 
treatment for low back pain with restricted motion in August 
1970 as well as in 1976 and 1977.  The RO also indicated that 
there was no evidence of incurrence of a back disorder in 
service or of aggravation of a preexisting back condition.

The evidence associated with the claims file subsequent to 
the August 1977 rating decision includes private medical 
records, medical literature discussing low back pain, and lay 
statements as well as the veteran's own assertions.  The 
Board has thoroughly reviewed this evidence.  However, the 
Board finds that such evidence is not new and material within 
the meaning of the laws and regulations set forth above, and 
as such, there is no basis to reopen the claim for service 
connection.

The Board finds that the private medical records dated from 
February 2000 to April 2003 are certainly new in that they 
were not of record at the time of the August 1977 rating 
decision.  However, collectively, those records are 
cumulative and redundant, in that they reiterate that the 
veteran has a current back disorder.  In fact, the August 
1977 rating decision had already acknowledged the existence 
of such a disorder.  In addition to this evidence being 
cumulative and redundant, the newly submitted private medical 
records are not probative, as they fail to provide a nexus 
between a current back disorder and his military service.  
Rather, the evidence simply documents the veteran's treatment 
for a back disorder.  There was no indication that a current 
back disorder was etiologically related to his military 
service.  As such, these records do not relate to an 
unestablished fact necessary to substantiate the claim, nor 
do they raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that these private medical 
records are not material.

With respect to the medical literature, the Board finds that 
it is certainly new in that it was not of record at the time 
of the August 1977 rating decision.  However, this evidence 
is general in nature and is not shown to pertain specifically 
to the veteran.  See Sacks v. West, 11 Vet. App. 314, 317 
(1998) ("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Because this is general in nature and not 
accompanied by a medical statement associating its relevancy 
to the instant case, the Board finds that it is of little 
probative value in this case.  Thus, the medical literature 
does not relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the medical literature is not material.
 
The Board also finds that the lay statements submitted by the 
veteran's wife and brother as well as his own assertions are 
not new and material.  Although these statements were not 
previously associated with the claims file, they are 
cumulative and redundant, in that they reiterate the 
assertions already made by the veteran.  As such, the lay 
statements are duplicative of the evidence already of record.  
Further, while a layperson is, just as the veteran, competent 
to relate a personal observation, neither the veteran nor his 
wife or brother can provide probative evidence establishing a 
relationship between a current disorder and the veteran's 
military service.  In this regard, the Board notes that 
generally, only medical professionals are competent to render 
an opinion on matters of medical etiology or diagnosis. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
the United States Court of Appeals for Veterans Claims 
(Court) has noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection. See Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board concludes that the lay statements are 
not new and material evidence. 

Significantly, the evidence missing at the time of the August 
1977 rating decision continues to be absent.  Specifically, 
there remains no competent medical evidence that indicates 
that the veteran currently has a back disorder that was 
incurred in or aggravated by service or that is in any way 
causally or etiologically related to his service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for a back disorder. 



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a back disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


